Dismissed and Opinion Filed September 29, 2014.




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01208-CR

                           ADOLFO PENA GODINEZ, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 380-80210-2013

                              MEMORANDUM OPINION
                            Before Justices Bridges, Lang, and Evans

       Appellant has filed a motion to dismiss the appeal. Appellant’s counsel has approved the

motion. The Court GRANTS the motion and ORDERS that the appeal be DISMISSED and

this decision be certified below for observance. See TEX. R. APP. P. 42.2(a).


                                                      PER CURIAM

Do Not Publish
TEX. R. APP. P. 47
141208F.U05
                                      Court of Appeals
                               Fifth District of Texas at Dallas
                                       JUDGMENT

ADOLFO PENA GODINEZ, Appellant                       On Appeal from the 380th Judicial District
                                                     Court, Collin County, Texas
No. 05-14-01208-CR        V.                         Trial Court Cause No. 380-80210-2013.
                                                     Opinion delivered per curiam before Justices
THE STATE OF TEXAS, Appellee                         Bridges, Lang, and Evans.

       Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 29th day of September, 2014.